DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/25/25020 has been entered. 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 09/25/2020.  
In the Amendment, Applicant amended claims 1, 8, and 15; and cancelled claims 6, 13, and 20.
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Claims 1-4, 8-11, and 15-18 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 07/01/2020 and 05/17/2021 have been considered (see form-1449, MPEP 609).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  (FP 7.29.01)
Claims 1, 8, and 15, recite “wherein the defined operation includes providing a recommendation to, according to a context of the defined operation, use, and disregard the similar contents of the  additional wikis or blogs of the one or more alternative data sources in relation to the wiki or blog of the data source” (emphasis added).  The claim language appears to include “and” instead of “or” as supported in the instant applicant’s specification, paragraph [0121].  The examiner construes the amended claim language to be a typographical error.  However, if the applicant intended “and” instead of “or”, the amendment would raise a new matter issue; “and” does not appear to disclose in the original disclosure.  The examiner suggests the applicant to amend the claim language based on the original disclosure.  The examiner is treating the alternative based on the original disclosure for compact prosecution purposes.  Appropriate correction is required.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (U.S. PGPUB 2010/0070448 A1, hereinafter Omoigui), in further view of Crochet (U.S. PGPUB 2011/0271232 A1, hereinafter Crochet).

Regarding claim 1, Omoigui discloses:
A computer-implemented method for managing content creation of data sources, comprising:
providing a database of learned content of a plurality of data sources learned using text analysis, the learned content identifying one or more concepts to which a data source relate, wherein the concepts are cognitively associated with the data source or the one or more alternative data sources and include concepts not explicitly referenced in the data source such that, at least some of the concepts are inferred notwithstanding whether those inferred concepts are explicitly mentioned in the data source (Omoigui, paragraph [3328-3330], FIG. 127 illustrates Nervana's Semantic infrastructure addressing the combinatorial complexity of The Nervana System.TM. provides sophisticated, dynamic semantic indexing and ranking of content on a wide array of data sources without the need for "manual tagging" or formal semantic markup. The solution provides workers with the ability to ask questions "naturally" within the appropriate context. These questions/queries can cross multiple domains and information repositories. The Nervana engine correlates all the possible combinations of meaning for this request and returns the most relevant, timely results from the system);
responsive to creating the data source comprising a wiki or blog (Omoigui, paragraph [3719-3720], Best Fit analyses, Web pages, Web sites, Blogs, Newsfeeds and bulletin boards, and Exclusion lists. The collaboration between publishers, Nervana, advertisers and search engines is represented in FIG. 148), by a user, analyzing content of the data source while simultaneously identifying one or more alternative data sources comprising additional wikis or blogs existing prior to the creation of the data source having similar concepts of the content of the data source, the similar contents based on a degree of similarity between the concepts of the data source and one or more concepts of the one or more alternative data sources (Omoigui, paragraph [2530-2532], web crawlers or bots for pre-capture, analysis, and indexing. In one embodiment, we have embedded data, with no reference. In one embodiment, we have referenced image or data…batch process before the user's view, based on web page or image, or document capture, or indexing process, or background process in network (e.g. not user-driven), e.g. using annotations. (Note that these can be before that process, or at the same time.) In one embodiment, some of the process can be done without user's involvement or reader's involvement. In one embodiment, the UI or drop-down menu is used for entry into database, for editing and entry, or for learning an image or object); and
providing top level navigation concepts to the user enabling receiving user input for performing the defined operation, wherein the top level navigation concepts are determined by tracking the most common concepts of the data source as identified during ingestion of the learned content using the text analysis prior to receiving the user input such that the top level navigation concepts comprise the most common concepts (Omoigui, paragraph [2989-2993], First, it insulates the system from having to provide perfect ranking on any given axis before it can be of value to the user. The combination of multiple ranking and/or filtering axes guides the user to find what she wants via multiple semantic paths. As such, each semantic path becomes more effective when used in concert with other semantic paths in order to reach the eventual destination. Furthermore, an embodiment of the invention introduces Dynamic Linking, which allows the user to navigate multiple semantic paths recursively. This allows the user to navigate the knowledge space from and/or across multiple angles and/or perspectives, while iterating these perspectives potentially endlessly), wherein the method is provided as a service in a cloud environment (Omoigui, paragraph [3151-3153], System 200 includes an electronic client device 210, such as a personal computer or workstation, that is linked via a communication medium, such as a network 220 (e.g., the Internet), to an electronic device or system, such as a server 230).  But, Omoigui does not explicitly teach during ingestion of the data source and responsive to the analyzing of the content, providing an indication based on a degree of similarity for performing a defined operation on the one or more alternative data sources in relation to the data source, wherein providing the indication comprises displaying, to the user, a list of the one or more alternative data sources ranked on the list according to the degree of similarity.
However, Crochet, discloses during ingestion of the data source and responsive to the analyzing of the content, providing an indication based on a degree of similarity for performing a defined operation on the one or more alternative data sources in relation to the data source, wherein providing the indication comprises displaying, to the user, a list of the one or more alternative data sources ranked on the list according to the degree of similarity (Crochet, paragraph [0079-0081], provide an integrated document navigation framework that indexes a corpus of documents on a particular semantic pair, determines a semantic similarity score between any given pair of documents in the corpus, and provides information relating to content borrowing between documents. These features enable an analyst to become better oriented in what may be a vast collection of undifferentiated records, thereby facilitating the analyst's ability to search and identify relevant documents), and wherein the defined operation includes providing a recommendation to, according to a context of the defined operation, use, edit, review, merge, consider, and disregard the similar contents of the additional wikis or blogs of the one or more alternative data sources in relation to the wiki or blog of the data source (Crochet, paragraph [0035-0037], providing at least one result may include providing a list of documents in an order based on a determined relevance of each respective result to the at least one name of an entity of interest. The method may further include the step of using the computer to assess a similarity between a document selected from the list and other documents in the corpus based at least in part on the paired entities. The method may further include the step of enabling a user to search through the other documents based on the assessed similarity by displaying a selectable database containing a subset of the other documents).   Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Omoigui (directed to providing a database of learned content of plurality of data sources using text analysis, analyzing and providing top level navigation concepts to a user enabling receiving user input for customized concepts operation, and performing a defined operation in a cloud environment) and Crochet (directed to providing an indication based on a degree of similarity for performing a defined operation) and arrived at providing a database of learned content of plurality of data sources using text analysis, analyzing and providing an indication based on a degree of similarity for performing a defined operation, and providing top level navigation concepts to a user enabling receiving user input for customized concepts operation, and performing a defined operation in a cloud environment.  One of ordinary skill in the art would have been motivated to make such a combination because “methods and systems for searching over large (i.e., Internet scale) data to discover relevant information artifacts based on similar content and/or relationships are disclosed. Improvements over simple keyword and phrase based searching over internet scale data are shown. Search engines providing accurate and contextually relevant search results are disclosed. Users are enabled to identify related documents and information artifacts and quickly, ascertain, via visualization, which of these documents are original, which are derived (or copied) from a source document or information artifact, and which subset is independently generated (i.e., an original document or information artifact)” as taught in Crochet (Abstract).

Regarding claim 2, the combination of Omoigui and Crochet disclose: 
The method of claim 1, further including performing the analyzing upon creating or editing the data source, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects editing the data source (Omoigui, paragraph [2181], user on the client are able to create and edit Smart Agents via a "Create Smart Agent" wizard that allows them to browse the Semantic Environment via the Open Agent dialog, and add links from specified Agencies).

Regarding claim 3, the combination of Omoigui and Crochet disclose: 
The method of claim 1, further including:
providing an index of the learned content including associations between concepts with mappings between concepts and the data source and the plurality of data sources (Omoigui, paragraph [3328-3330], With the power of semantics and the intuitiveness of keywords, Nervana's approach comes as close to natural language query capabilities as is currently computationally feasible. FIG. 128 illustrates Nervana's semantic indexing and query architecture); 
receiving input of a query and using the text analysis to analyze the query to determine one or more query concepts to which it relates, wherein the query generated upon creating or editing the data source (Omoigui, paragraph [1811], Omoigui, paragraph [0734] [2961-2962], a client user inputs a natural language query at block 3204. The natural language query is then broken down into key phrases, words, or variants at block 3206. The key phrases, words, or variants are then submitted to be compared with available ontology categories at block 3208); and
mining the indexed concepts in response to the query concepts to return the list of the one or more alternative data sources (Omoigui, paragraph [2860] [2936-2939], FIG. 79 is a block diagram for a method of adjusting threshold values that are used to determine the most relevant objects in a given context, in accordance with an embodiment of the invention. In one embodiment, objects at block 1302 are collected (e.g., documents). Semantic strength values are assigned to each of these objects for a given context at block 1304 by the semantic inference engine discussed in prior applications).

Regarding claim 4, the combination of Omoigui and Crochet disclose: 
The method of claim 1, further including adjusting the degree of similarity for identifying the one or more alternative data sources having less similar concepts or more similar concepts (Omoigui, paragraph [2713], a set of results is provided in order of relevance. At step 1135, the user is enabled to select a document from the set of results. At step 1140, after the user has selected a document, a similarity between the selected document and each of the other documents in the corpus is assessed. Finally, at step 1145, the user is enabled to search through the other documents in the corpus according to categories of named entities and based on the assessed similarity to the selected document).

Regarding claims 8-11 are essentially the same as claims 1-4 except that they set forth the claimed invention as a “system” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-4. 

Regarding claims 15-18 are essentially the same as claims 1-4 except that they set forth the claimed invention as a “computer program product” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-4. 

Response to Arguments
The Examiner respectfully reminds Applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.

Applicant's remarks filed 09/25/2020 with respect to claims 1-4, 8-11, and 15-18 under 35 U.S.C. § 103 have been fully considered but are moot in view of the new ground(s) of rejection (See new references of Omoigui and Crochet).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure.  For example:
Liu, U.S. Patent Application Publication 2013/0159277 A1 – TARGET BASED INDEXING OF MICRO-BLOG CONTENT.
Haim, U.S. Patent Number US 8539001 B1 – Determining the value of an association between ontologies.
Stone, U.S. Patent Application Publication 2002/0078134 A1– Push-based web site content indexing.

Conclusion
THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to Applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI DANG whose telephone number is 571-270-5271. The examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163